           Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA

ROBERT C. McBRIDE, WILLIAM                           )
GUNNELS, ZOE GUNNELS, and MARY                       )
WARD, individually and in a representative           )
capacity on behalf of a class of all persons         )
similarly situated, and BARBARA McBRIDE,             ) Civil Action No. 4:00-cv-217-3-CDL
individually,                                        )
                                                     )
            Plaintiffs,                              )
                                                     )
     vs.                                             )
                                                     )
LIFE INSURANCE COMPANY OF                            )
VIRGINIA, d/b/a GE LIFE AND ANNUITY                  )
INSURANCE COMPANY,                                   )
                                                     )
            Defendant.                               )

                            STIPULATED PROTECTIVE ORDER

THE COURT ALERTS THE PARTIES THAT IT HAS ADDED A FINAL
PARAGRAPH TO THIS PROTECTIVE ORDER THAT WAS NOT INCLUDED IN
THE STIPULATED ORDER SUBMITTED TO THE COURT. CDL

1.         PURPOSE AND LIMITATIONS

           Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties—TVPX ARS, Inc. (“TVPX”) and Genworth Life and Annuity

Insurance Company (“Genworth”)—hereby stipulate to and petition the Court to enter the

following Stipulated Protective Order (“Protective Order” or “Order”). The parties acknowledge

that this Order does not confer blanket protections on all disclosures or responses to discovery

and that the protection it affords from public disclosure and use extends only to the limited

information or items that are entitled to confidential treatment under applicable legal principles.




                                                 1
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 2 of 16



2.     SCOPE OF THE PROTECTIVE ORDER

       This Protective Order shall govern the use of Confidential Information produced during

discovery in this Action. The Court shall determine how Confidential Information is to be treated

at trial. All references to “Party,” “Parties” or “Designating Party” throughout this Order are

intended to include non-parties to this Action. This Protective Order shall also apply to any

future party to the Action.

       For purposes of this Order, the Party designating information, documents, materials or

items as “Confidential,” or asserting that testimony is “Confidential” (the “Designating Party”)

bears the burden of establishing the confidentiality of all such information, documents, materials

or items.

3.     DEFINITION OF “CONFIDENTIAL INFORMATION”

       For purposes of this Order, “Confidential Information” shall mean the following types of

documents, testimony, and information:

       (i)     information that constitutes a trade secret;

       (ii)    technical, commercial, financial, or business information previously not disclosed

to the public, including, without limitation, non-public actuarial projections, analyses or studies;

       (iii)   communications with regulators, Departments of Insurance or other governmental

bodies previously not disclosed to the public that are intended to be kept confidential and/or are

protected from disclosure by statute or regulation;

       (iv)    information, materials, and/or other documents previously not disclosed to the

public that reflect non-public business or financial strategies, and/or confidential competitive

information which, if disclosed, would result in prejudice or harm to the disclosing party;

       (v)     personally identifiable information, protected health information, or HIPAA-

protected information of Genworth policyholders; and


                                                  2
         Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 3 of 16



         (vi)   any other category of information hereinafter given confidential status by the

Court.

         Any copies or reproductions, excerpts, summaries or other documents or media that

contain or incorporate Confidential Information as defined above shall also be treated as

Confidential Information pursuant to this Order.

         Nothing in this protective order shall be construed as requiring Genworth to produce any

personal or individually identifiable information, nor any other policyholder information that is

protected from disclosure under applicable state or federal law, and nothing in this protective

order shall be construed as waiving or limiting any rights of TVPX to request or obtain

production of any such information.

4.       MARKING DOCUMENTS “CONFIDENTIAL”

         The Designating Party shall designate Confidential Information by stamping copies of

any document or discovery response produced to a Party with the legend “CONFIDENTIAL.”

Any such stamp or designation shall not in any manner cover up, overlap upon, obscure or

otherwise conceal any text, picture, drawing, graph or other communication or depiction in the

document. All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred to

collectively as “copies”) of documents or information designated as confidential under this

Order, or any portion thereof, must be immediately affixed with the word “CONFIDENTIAL” if

that word does not already appear. Where it is not reasonably practicable to mark a document

“CONFIDENTIAL,” such as when a spreadsheet is produced only in its native electronic format,

then the disk, cover letter, or the production slip sheet accompanying the document shall clearly

indicate the “CONFIDENTIAL” designation.

5.       DESIGNATING DEPOSITIONS “CONFIDENTIAL”

         With respect to any deposition, confidential treatment may be invoked by designating


                                                 3
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 4 of 16



specific testimony as “Confidential” on the record at the deposition, or by serving such

designations within thirty calendar days after receipt of the final transcript of the deposition in

which the designations are made. All deposition transcripts shall be treated as Confidential

Information for thirty calendar days following receipt of the final transcript, unless the Parties

otherwise agree.

6.     DESIGNATIONS TO BE MADE IN GOOD FAITH

       The Parties agree to limit their designation of Confidential Information solely to

information that they, in good faith, believe qualifies for such designation under this Order. No

Party receiving Confidential Information shall be under any obligation to object to the

designation of any document at the time such designation is made or at any time thereafter. No

Party shall, by failure to object, be found to have acquiesced or agreed to such designation or be

barred from objecting to such designation at any time.

7.     USE OF “CONFIDENTIAL” MATERIAL

       Material designated by a Party or non-party or their counsel as Confidential Information

under this Order shall be used by persons receiving it only for the purposes of the litigation or

settlement of this Action.

8.     INADVERTENT           PRODUCTION          OF      CONFIDENTIAL        MATERIAL:         NO
       WAIVER

       If a Party realizes that previously undesignated documents or other material should be

designated as Confidential Information, the Party may so designate by advising all other Parties

in writing. The designated documents or material will thereafter be treated as Confidential

Information pursuant to this Order. Upon receipt of such designation in writing, the Parties and

other persons subject to this Order shall take reasonable and appropriate action to notify all

recipients of the discovery material about the protected status of the newly designated



                                                4
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 5 of 16



Confidential Information and to retrieve the newly designated Confidential Information from any

person who is not permitted by this Order to have Confidential Information.

9.     “QUALIFIED PERSONS”

       Confidential Information may be disclosed only to the following “Qualified Persons”:

       a.     the Court and court personnel, including attorneys, employees, judges,

              magistrates,      secretaries,   special   masters,   stenographic   reporters,   staff,

              transcribers and all other personnel necessary to assist the Court in its function,

              and the jury;

       b.     the Parties and counsel of record for the Parties, including all partners, counsel,

              and associate attorneys of such counsel’s law firms who are assisting in this

              action, as well as any other counsel and support personnel of such counsel who

              may be assisting counsel of record for the Parties in the action, and all clerks,

              employees, independent contractors, consultants, investigators, paralegals,

              assistants, secretaries, staff and stenographic, computer, audio-visual and clerical

              employees and agents thereof when operating under the supervision of such

              partners or associate attorneys;

       c.     litigation support services, including outside copying services, court reporters,

              stenographers or companies engaged in the business of supporting

              computerized or electronic discovery or trial preparation, retained by a Party

              or its counsel;

       d.     consulting or testifying experts, including associated personnel necessary to

              assist experts in the action;

       e.     any person who created or authored such Confidential Information and any

              persons to which the Confidential Information has been previously disclosed;


                                                   5
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 6 of 16



       f.      auditors and insurers of the Parties;

       g.      any mediators or arbitrators, including their necessary staff, engaged by the

               Parties for settlement purposes in the Action;

       h.      any deposition and trial witnesses; and

       i.      any other person pursuant to a written agreement among the Parties or by order

               of the Court in this Action.

10.    EXECUTING THE NON-DISCLOSURE AGREEMENT

       Each person to whom Confidential Information is disclosed, except the persons identified

in 8(a), (b), (c), (e), and (g) above, shall execute a non-disclosure agreement in the form annexed

hereto as Exhibit A before receiving Confidential Information. Copies of the executed Exhibit A

shall be retained by any party disclosing Confidential Information to such person, and counsel

for any Party to the Action that receives Confidential Information from a Designating Party shall

obtain and retain a copy of all such executed agreements pertaining to any such persons who

obtain Confidential Information directly or indirectly from such Party to the Action. Counsel for

the receiving party shall be responsible for ensuring compliance by all persons to whom it

provides Confidential Information directly or indirectly with the non-disclosure agreement.

Counsel shall supply a copy of the executed non-disclosure agreement to other counsel upon

request; provided, however that with respect to experts and consultants, counsel for the party

shall not be required to supply a copy of the nondisclosure agreement to counsel for the other

party unless and until that expert is disclosed pursuant to Rule 26 of the Federal Rules of Civil

Procedure.

       If counsel is unable to obtain an executed confidentiality agreement in the form of

Exhibit A from any deposition witness, counsel shall immediately and prior to the deposition

notify counsel for the other party and such party may seek relief from the Court regarding the


                                                 6
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 7 of 16



terms and conditions under which Confidential Information may be disclosed to the witness in

the deposition. Alternatively, counsel for the parties may agree that Confidential Information is

adequately protected by such person’s existing obligations to maintain the confidentiality of such

information. Nothing herein, however, shall prevent any counsel from utilizing Confidential

Information in the examination or cross-examination of any person who is indicated on the

document as being an author, source, or recipient of the Confidential Information, irrespective of

which party produced such information. Further, no executed confidential agreement in the form

of Exhibit A shall be required to show a current officer or employee of a party any Confidential

Information that was disclosed by that party, provided that the Confidential Information is

reasonably necessary and relevant to eliciting the testimony of the officer or employee.

11.    CHALLENGING “CONFIDENTIAL” DESIGNATIONS

       Documents and information designated as “Confidential” shall be treated as

“Confidential Information” unless and until a challenge to the propriety of the designation is

made pursuant to this paragraph or the Designating Party withdraws the designation. A Party

shall not be obligated to challenge the propriety of a designation as “Confidential” at the time of

disclosure, and a failure to do so shall not preclude a subsequent challenge. If any Party

disagrees at any stage of these proceedings with the designation of any information as

“Confidential,” or the designation of any person as a Qualified Person, the Party or other person

shall give written notice to the Designating Party. The Parties and any other objecting person(s)

shall meet and confer in good faith to attempt to resolve the dispute without Court intervention.

If the objecting Party or person and the Designating Party cannot resolve their dispute through

meet and confer discussions, the Designating Party, within fourteen calendar days after the

parties’ meet and confer conference at which an impasse is declared, must file a motion with the

Court to continue the designation of the material as Confidential Information. The Designating


                                                7
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 8 of 16



Party has the burden of establishing that the document is entitled to protection. Provided that the

Designating Party applies to the Court within the time period set forth above, any material so

designated shall remain Confidential Information subject to all of the restrictions on its

disclosure and use set forth in this Order until the Court determines otherwise.

12.    PRODUCTION OF PRIVILEGED OR OTHER PROTECTED INFORMATION

       Pursuant to Federal Rule of Evidence 502(d) and Federal Rule of Civil Procedure 26, the

production or disclosure in connection with pending litigation of any document covered by the

attorney-client privilege or work-product protection shall not constitute a waiver of such

privilege or protection in this litigation or in any other federal or state proceeding. Instead, the

disclosing party shall be entitled to assert such privilege or protection.

       Upon receipt of written notice from the disclosing party that a document covered by the

attorney-client privilege or work-product protection has been produced, the receiving Party shall

promptly (a) return or sequester the document and all copies of the document in its possession;

(b) delete or sequester any electronic versions of the document from any data source or any

database it maintains; (c) retrieve all electronic and paper copies provided to any third parties,

including experts; (d) destroy or sequester any notes that reveal the substance of the protected

document; and (e) make no use of the document except as allowed under Federal Rule of Civil

Procedure 26. If the receiving Party elects to sequester the document/information, it may not,

pending resolution of any dispute of the validity of the privilege claim, use or disclose the

information for any purpose other than, pursuant to Rule 26(b)(5)(B), “present[ing] the

information [or document] to the court under seal for a determination of the [privilege] claim.”

       If the Parties do not agree that the document is entitled to protection, the receiving Party

may contest the privilege or work product designation by the disclosing party, and shall have the

right to apply for an order that the document is not protected from disclosure by any privilege,


                                                  8
         Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 9 of 16



law, or doctrine. The party to whom any document covered by the attorney-client privilege or

work-product protection was returned shall retain the returned materials until the end of the

litigation.

        Any Party or individual having received information that it knows to be privileged or

protected shall not wait for notice from the producing Party and is expected to notify the other

Party of the receipt of the privileged or protected information and shall return, destroy, or

sequester the privileged or protected document as soon as it knows that the document is

privileged and/or protected. Any disclosure of privileged information shall not operate as a

waiver in any other federal or state proceeding, and the Parties’ agreement regarding the effect of

disclosure of privileged information shall be binding on non-parties. This Order shall be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to review

documents, ESI or information (including metadata) for relevance, responsiveness and/or

segregation of privileged and/or protected information before production.

13.     UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

        If a Party has received Confidential Information and learns that, by inadvertence or

otherwise, it has disclosed Confidential Information to any person or in any circumstance not

authorized under this Stipulated Protective Order, the Party must immediately (a) notify in

writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

all unauthorized copies of the Confidential Information, (c) inform the person or persons to

whom unauthorized disclosures were made of all the terms of this Order, and (d) request the

person or persons to execute the “Non-Disclosure Agreement” attached as Attachment A.




                                                9
       Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 10 of 16



14.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
       THIS LITIGATION

       The terms of this Order apply to information produced by a non-party to this action and

designated as “CONFIDENTIAL.” Such information produced by non-parties in this litigation is

protected by the remedies and relief provided by this Order. Nothing in these provisions should

be construed as prohibiting a non-party from seeking additional protections.

15.    SUBPOENA FOR CONFIDENTIAL INFORMATION

       If any Party has obtained Confidential Information under the terms of this Order and

receives a request to produce Confidential Information by subpoena or other compulsory process

commanding its production, the Party shall promptly notify the producing Party, including in the

notice the date set for the production of the subpoenaed information and, unless prohibited by

law, enclosing a copy of the subpoena (or other form of process), and shall object to the process

or subpoena and not produce or disclose the Confidential Information unless compelled by Court

Order or the producing party fails to object to the process or subpoena within 14 calendar days

of receiving notice.

16.    FILING CONFIDENTIAL INFORMATION

       In the event that any Party desires to file any Confidential Information, or any document

quoting Confidential Information, that Party’s filing shall be accompanied by a Motion to Seal in

accordance with the requirements set out in the CM/ECF Administrative Procedures for the

United States District Court for the Middle District of Georgia, and if the filing is a motion,

noticed for hearing on the same day as the motion. Each Designating Party shall thereafter

provide, to the fullest extent possible, redacted versions of its protected material acceptable to it

for public filing. The Court shall then determine in accordance with the CM/ECF Administrative

Procedures, Local Rule 5.4 and governing case law, what, if any, portions of the filing shall



                                                 10
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 11 of 16



remain under seal. Nothing in this provision shall prevent or limit a Party’s ability to object to

the sealing of any Confidential Information or filing an opposition to a Motion to Seal.

17.    NO LIMITATION ON USE OF OWN INFORMATION

       Nothing in this Order shall restrict the use or disclosure by a Party of its own information

or of information that lawfully came into the possession of the Party independent of any

disclosure of information in this litigation.

18.    USE OF CONFIDENTIAL INFORMATION AT TRIAL

       If any Party intends to use Confidential Information at a hearing in this matter that is

open to the public, that Party shall meet and confer with all other affected Parties or non-parties

before the hearing to establish reasonable procedures that would allow objections to disclosure to

be made and ruled upon before the Confidential Information is used. The parties may make

recommendations to the Court regarding the handling of confidential materials in a hearing but

the presiding judge shall determine how those materials will be handled during a hearing.

19.    ORDER SURVIVES LITIGATION

       This Order shall be binding throughout and after final adjudication of this Action,

including final adjudication of any appeals and petitions for extraordinary writs. Nothing in this

Order shall be construed to contradict any provision of law.

20.    FINAL TERMINATION

       Within sixty calendar days after entry of an order, judgment, or decree finally disposing

of this Action, including any appeals, counsel for each Party shall return all Confidential

Information to the Party that produced the information, including any copies, excerpts and

summaries, and including any copies provided directly or indirectly to others, or may destroy the

Confidential Information; and shall purge all such information from all machine-readable media

on which it resides. In the event any Party chooses to destroy physical objects and documents, it


                                                11
        Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 12 of 16



shall certify in writing within sixty calendar days of the final termination of this litigation that it

has undertaken its best efforts to do so.

       Notwithstanding the foregoing, counsel for each Party may retain archival copies of all

pleadings, briefs, memoranda, discovery responses, deposition transcripts, deposition exhibits,

expert reports, motions, and other documents that refer to or incorporate Confidential

Information, and will continue to be bound by this Order with respect to all such retained

information. Further, work-product materials that contain Confidential Information need not be

given to the producing Party nor destroyed, but, if they are not destroyed, the person in

possession of the work product will continue to be bound by this Order with respect to all such

retained information. This paragraph shall not apply to documents filed under seal in the Court’s

electronic records.

21.    MODIFYING THIS ORDER

       Nothing in this Order shall be construed to prohibit the Parties from agreeing to modify

any provision of this Order or seeking relief from the Court. Nor shall anything in this Order or

any Party’s compliance with it be construed as a waiver of any Party’s rights under applicable

law or waiver of any privilege recognized by law, nor shall it be deemed an admission as to the

admissibility of any facts or documents.



       ADDED BY THE COURT: The Court finds that good cause exists for the entry of this

order with the following condition. Notwithstanding anything to the contrary in the foregoing

order, the Court finds that it shall not apply to exclude evidence from public disclosure when that

evidence is relied upon in support of or opposition to any motion or relevant in any hearing or

trial. If a party seeks to rely upon any evidence covered by this protective order in support of or

in opposition to any motion or during any hearing or trial, that party shall notify the opposing


                                                  12
       Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 13 of 16



party at least 14 days prior to filing the motion and/or 14 days prior to the hearing or trial. The

opposing party shall have 7 days to respond objecting to the public disclosure of the information,

and the opposing party shall also file a motion to allow the materials to be filed under seal, which

shall state a compelling reason in support of that motion. The Court will closely scrutinize any

such requests at that time, with the presumption that any evidence relied upon in a filed motion

or in opposition to any such motion or to be used in a hearing or trial shall be a public record.

Accordingly, when materials are to be used in the foregoing manner, a party will not be allowed

to file the materials under seal just because they are covered by this discovery protective order.


Date: September 2, 2020                                      /s/ Nicholas N. Spear
                                                             Robert Ashe III (Bar No. 208077)
                                                             Michael Terry (Bar No. 702582)
                                                             BONDURANT MIXSON
                                                             & ELMORE LLP
                                                             One Atlantic Center
                                                             1201 West Peachtree Street NW
                                                             Suite 3900
                                                             Atlanta, GA 30309
                                                             ashe@bmelaw.com
                                                             terry@bmelaw.com

                                                             Steven G. Sklaver (pro hac vice)
                                                             Nicholas N. Spear (pro hac vice)
                                                             Glenn C. Bridgman (pro hac vice)
                                                             Oleg Elkhunovich (pro hac vice)
                                                             SUSMAN GODFREY L.L.P.
                                                             1900 Avenue of the Stars, Suite 1400
                                                             Los Angeles, CA 90067-6029
                                                             Tel: (310)789-3100
                                                             Fax: (310)789-3150
                                                             ssklaver@susmangodfrey.com
                                                             nspear@susmangodfrey.com
                                                             gbridgman@susmangodfrey.com
                                                             oelkhunovich@susmangodfrey.com

                                                             Seth Ard (pro hac vice)
                                                             Ryan Kirkpatrick (pro hac vice)
                                                             SUSMAN GODFREY L.L.P.



                                                 13
       Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 14 of 16



                                               1301 Avenue of the Americas, 32nd
                                               Fl
                                               New York, NY 10019
                                               Tel: (212)336-8330
                                               Fax: (212)336-8340
                                               sard@susmangodfrey.com
                                               rkirkpatrick@susmangodfrey.com


Date: September 2, 2020                        /s/ Eric S. Mattson _____
                                               H. Jerome Strickland (Bar No.
                                               687700)
                                               Robert C. Norman, Jr. (Bar No.
                                               545825)
                                               JONES CORK, LLP
                                               P.O. Box 6437 Macon, GA 31201
                                               Phone: (478) 745-2821
                                               jerome.strickland@jonescork.com
                                               bob.norman@jonescork.com

                                               Joel S. Feldman (pro hac vice)
                                               Eric S. Mattson (pro hac vice)
                                               Joseph R. Dosch (pro hace vice)
                                               Mengjie Zou (pro hac vice)
                                               SIDLEY AUSTIN LLP
                                               One South Dearborn
                                               Chicago, Illinois 60603
                                               Phone: (312) 853-7000
                                               jfeldman@sidley.com
                                               emattson@sidley.com
                                               jdosch@sidley.com
                                               mzou@sidley.com

                                               Counsel for Genworth Life and
                                               Annuity Insurance Company




                                      14
       Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 15 of 16



IT IS SO ORDERED.

Dated this 3rd day of September, 2020


                                               s/Clay D. Land
                                               The Honorable Clay D. Land




                                        15
           Case 4:00-cv-00217-CDL Document 288 Filed 09/03/20 Page 16 of 16



                                                  EXHIBIT A

                      CONFIDENTIAL NON-DISCLOSURE AGREEMENT


   Case Name:           Robert McBride, et al. v. Life Insurance Company of Virginia, d/b/a GE
                        Life and Annuity Insurance Company

   Case Number:        U.S. District Court, Middle District of Georgia
                       Case No. 4:00-cv-217-3-CDL


1. I,                     , declare under penalty of perjury that I have read in its entirety and

   understand the Protective Order that was issued by the United States District Court, Middle

   District of Georgia, on _______________ in this matter. I agree to comply with and to be

   bound by all the terms of this Protective Order, and I understand and acknowledge that failure

   to comply could expose me to sanctions. I solemnly promise that I will not disclose in any

   manner any information or item that is subject to this Protective Order to any person or entity

   except in strict compliance with the provisions of this Order.


2. As set forth in the Order, I shall use information that has been designated as confidential solely

   for the purpose of this litigation, and for no other purpose and no other case. I shall not disclose

   confidential information except as permitted in the Order.


3. I hereby submit to the jurisdiction of the United States District Court for the Middle District of

   Georgia with respect to the matters described in this Agreement.

   DATED: _________________________
                                                         Signature


                                                         Print Name




                                                    16
